Taliaferro, J.
The plaintiff brings this suit to recover from tlie defendant $600, being the amount of thirty bills or notes of the currency known as “city money,” with interest from judicial demand. The defendant answers:
First — That the notes sued on are bills of credit, which the city, by the Constitution of the United States, was prohibited from issuing.
Second — The making and circulating these notes or bills of credit were in express violation of certain acts of the General Assembly of Louisiana, and therefore void.
The defendant offers another objection, which he contends must prove fatal to the plaintiff’s case, and that is that the notes sued upon were not offered in evidence on the trial, and that the record does not show that any evidence was introduced.
The plaintiff' had judgment, and the defendant appealed.
This court has held that where it finds no note of evidence in the record, it will presume tho court a qua proceeded upon proper evidence. 23 An., page —. This case presents tho same issues as that of the same plaintiff v. The City of New Orleans, 23 An., page 5.
For tho reasons assigned for the decree in that case, it is ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs.